—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Niagara County Court for resentencing in accordance with the following Memorandum: We reject defendant’s contention that his sentence, three consecutive terms of l1/^ to 3 years, is excessive. Nevertheless, defendant’s sentence must be vacated because it is illegal (see, People v Price, 140 AD2d 927; People v Peale, 122 AD2d 353, 354). As a second felony offender, defendant cannot receive a sentence of less than 2 to 4 years on each of the class D felonies to which he pleaded guilty (Penal Law § 70.06 [3] [d]; [4] [b]). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.